Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/13/2022 has been entered.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2022, and 05/02/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50-52, 56-59, 62, 64, 66-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johann (CH714405).

	As to independent claim 50, Johann teaches a propulsion system comprising; a plurality of sources of magnetic fields generating a plurality of magnetic fields for magnetic field interaction between said magnetic fields (see figures 5a, 5b), a first means (3) for motion to convey a rotor angular momentum and energy of motion at a predetermined angular velocity, a first rotor (4) as a source of a first magnetic field mounted on said first means (3) for motion generate a moving magnetic field for magnetic interaction with a second magnetic field, a stator (2) as a source of said second magnetic field mounted adjacent to, angularly spaced and radially disposed at a predetermined distance from said first rotor (1), whereby said first means (3) for motion convey said first rotor (1) and said first magnetic field a predetermined angular velocity and energy of motion, so that said first magnetic field in motion interact magnetically with said second magnetic field, and respectively, the motion of said first magnetic field interacting magnetically with said second magnetic field produce a magnetic field interaction that generate a propulsion force comprising a Lorentz force and a gyroscopic force as shown in figures 5a, 5b.  
  	As to claim 51/50, Johann teaches wherein said means for motion (3) is an electric motor (actuator) to convey angular momentum and rotational energy of motion to said first rotor (1) at said predetermined angular velocity as shown in figure 5a. 
 	As to claim 52/50, Johann teaches the claimed limitation as discussed above except wherein said first rotor mounted on said first means for motion generates first magnetic field and first magnetic field with a permanent magnet ( see figure 5a, 5b) in order to interact magnetically with said second magnetic field as shown in figures 5a, 5b.  
As to claim 56/50, Johann teaches wherein said first means for motion and said stator are mounted on a frame for the propulsion of said frame as shown in figure 1.  
As to independent claim 57, Johann teaches a propulsion system, comprising: a plurality of sources of magnetic fields generating a plurality of magnetic fields for magnetic interactions between said magnetic fields (see figures 5a, 5b), a stator (2) as a source of a stationary second magnetic field for magnetic field interaction with a plurality of magnetic fields in motion, a first means (3) for motion to convey a first rotor (1) a predetermined angular momentum and energy of motion at a predetermined angular velocity, said first rotor (1) as a source of magnetic field mounted on said first means for motion generate a first magnetic field for magnetic interaction with said second magnetic field, a second means (3) for motion to convey a second rotor (1) a predetermined angular momentum and energy of motion at a predetermined angular velocity, said second rotor (1) as a source of magnetic field mounted on said second means for motion generate a third magnetic field for magnetic interaction with said second magnetic field, whereby said first magnetic field in motion at said predetermined angular velocity interact magnetically with said second magnetic field, and simultaneously, said third magnetic field also in motion interact magnetically with said second magnetic field, so that said first magnetic field Appn. Number 16/873,854(Tavarez)GAU 2834Amnt. C contd. Page 5 of 16 in motion and said third magnetic field in motion interact magnetically with said second magnetic field to generate a propulsion force comprising a Lorentz force and a gyroscopic force as shown in figures 5a, 5b.  
As to claim 58/57, Johann teaches wherein said first means (3) for motion is an electric motor (actuator) to convey said first rotor and said first magnetic field a predetermined angular momentum and energy of motion as shown in figure 5a.  
As to claim 59/57, Johann teaches wherein said second means (3) for motion is an electric motor (actuator) to convey said second rotor (1) and said third magnetic field a predetermined angular momentum and energy of motion as shown in figure 5a.  
As to claim 62/57, Johann teaches wherein said first rotor (1) mounted on said first means (3) for motion generates said first magnetic field with a permanent magnet to interact magnetically with said second magnetic field as shown in figure 5a.  
As to claim 64/57, Johann teaches wherein said second rotor (1) mounted on said second means (3) for motion generates said third magnetic field with a permanent magnet to interact magnetically with said second magnetic field as shown in figure 5a.  
As to independent claim 66, Johann teaches a method of propulsion, comprising: providing a plurality of angularly disposed magnetic fields for magnetic field interactions between said magnetic fields (see figures 5a, 5b), Appn. Number 16/873,854(Tavarez)GAU 2834Amnt. C contd. Page 7 of 16 providing one of said plurality of magnetic fields as a stationary second magnetic field for magnetic interaction with a magnetic field in motion, providing at least one said magnetic fields in motion at a predetermined angular velocity, with a predetermined angular momentum and a predetermined energy of motion for magnetic field interaction with said stationary second magnetic field, whereby the magnetic interaction between said magnetic field in motion with said second magnetic field generates a propulsion force comprising a Lorentz force and a gyroscopic force as shown in figures 5a, 5b.  
As to claim 67/66, Johann teaches  wherein one of said plurality of magnetic fields is a first magnetic field in motion to interact magnetically with said second stationary magnetic field in close proximity to, adjacent to, angularly disposed, and radially spaced at a predetermined distance from said second magnetic field as shown in figures 5a, 5b.  
As to claim 68/66, Johann teaches wherein one of said plurality of magnetic fields is a third magnetic field in motion to interact magnetically with said stationary second magnetic field in close proximity to, adjacent to, angularly disposed, and radially spaced at a predetermined distance from said second magnetic field as shown in figure 5a, 5b
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johann (CH714405) as applied in claims 50 and 57 above, and further in view of Kabimba (WO2009/125290).
As to claim 53/50 and 63/57, Johann wherein said first rotor (1) mounted on said first means (3) for motion generates said first magnetic field, Johann teaches the claimed limitation as discussed above except an electromagnet in order to interact magnetically with said second magnetic field.  
However Kabimba teaches an electromagnet (106) in order to interact magnetically with said second magnetic field as shown in figure 1, for the advantageous benefit of providing a simple and easy to use safely.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann by using an electromagnet in order to interact magnetically with said second magnetic field, as taught by Kabimba, to provide a simple and easy to use safely.
Claim(s) 54 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johann (CH714405) as applied in claims 50 and 57 above, and further in view of De Vries (NL1028206).
As to claim 54/50, Johann teaches the claimed limitation as discussed above except wherein said stator generates said stationary second magnetic field with a permanent magnet for magnetic interaction with said first magnetic field in motion.
However De Vries teaches said stator generates said stationary second magnetic field with a permanent magnet (see figure 1) for magnetic interaction with said first magnetic field in motion as shown in figure 1, for the advantageous benefit of providing power can be generated in an environmentally-friendly manner without consuming fossil fuel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann by using said stator generates said stationary second magnetic field with a permanent magnet for magnetic interaction with said first magnetic field in motion, as taught by De Vries , to provide power can be generated in an environmentally-friendly manner without consuming fossil fuel.
As to claim 60/57, Johann teaches the claimed limitation as discussed above except wherein said stator generates said second magnetic field with a permanent magnet.  
However De Vries teaches said stator generates said stationary second magnetic field with a permanent magnet (see figure 1) as shown in figure 1, for the advantageous benefit of providing power can be generated in an environmentally-friendly manner without consuming fossil fuel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann by using said stator generates said stationary second magnetic field with a permanent magnet, as taught by De Vries , to provide power can be generated in an environmentally-friendly manner without consuming fossil fuel.
Claim(s) 55, 61, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johann (CH714405) as applied in claims 50 and 57 above, and further in view of Felder (4,169,983).
As to claim 55/50, Johann teaches the claimed limitation as discussed above except wherein said stator generates said second magnetic field with an electromagnet for magnetic interaction with said first magnetic field.  
However Felder teaches wherein said stator generates said second magnetic field with an electromagnet (3) for magnetic interaction with said first magnetic field as shown in figure 1, for the advantageous benefit of providing a highly efficient electrically operated motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann by using said stator generates said second magnetic field with an electromagnet for magnetic interaction with said first magnetic field, as taught by Felder, to provide a highly efficient electrically operated motor.
As to claim 61/57, Johann teaches the claimed limitation as discussed above except wherein said stator generates said second magnetic field with an electromagnet.  
However Felder teaches wherein said stator generates said second magnetic field with an electromagnet (3) shown in figure 1, for the advantageous benefit of providing a highly efficient electrically operated motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann by using said stator generates said second magnetic field with an electromagnet, as taught by Felder, to provide a highly efficient electrically operated motor.
As to claim 65/57, Johann teaches wherein said second rotor (1) mounted on said second means(3) for motion generates said third magnetic field as shown in figure 5a, but Johann teaches the claimed limitation as discussed above except electromagnet to interact magnetically with said second magnetic field.  
However Felder teaches electromagnet (3) to interact magnetically with said second magnetic field shown in figure 1, for the advantageous benefit of providing a highly efficient electrically operated motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann by using electromagnet to interact magnetically with said second magnetic field, as taught by Felder, to provide a highly efficient electrically operated motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	August 23, 2022